Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 16/577,078 filed 9/20/19.  Claims 25-44 are pending.  Claims 1-24 have been canceled by preliminary amendment.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The substitute specification filed 9/20/19 has been entered.

The drawings with replacement sheets filed 9/20/19 are approved.

The information disclosure statement (IDS) submitted on 1/07/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-35, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,907,371. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the subject matter of the instant claims is anticipated by the patent claims except for the lobby.
The corridor of the patent claims corresponds to the vestibule of the instant claims and inherently has a floor.  The accent lighting off the patent claims corresponds to the border lighting of the instant claims.  The provision of a lobby outside of an entrance to the seating area of a theater is old and well known and demonstrated throughout he prior art of record.  The examiner takes official notice that it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the theater of the patent claims could have included a lobby for the provision of refreshments and access to restrooms.  There would have been no unexpected or unpredictable results obtained in including a lobby outside of the entrance to the seating.

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 of U.S. Patent No. 10,450,765. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is included within the patent claims.

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-31 of U.S. Patent No. 9,938,738. Although the the subject matter of the instant claims is included within the patent claims.

Claims 25-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. U.S. Patent 9551161. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is included within the patent claims and/or an obvious choice of design to one having ordinary skill in the art.  The seating area of the instant claims corresponds to the viewing area of the patent claims.  A vestibule inherently has a floor and claim 3 of the patent further defines and the addition border lighting at the claimed locations is viewed as choice of design which would have been obvious at the time of the invention to one having ordinary skill in the art for ornamentation, ambiance and/or safety. The provision of border lighting is old and well known and no unexpected or unpredictable results would have been obtained in providing the claimed border lighting to the patent claims.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25, 27, 31-36 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 1,437,946 to Miller.

With respect to claim 27, the rear most rows of seats forms a wall substantially parallel to walls 20/21.
	With respect to claims 33 and 39, entrances 17/18 are shown as substantially central to walkway 20/21.

Claims 25-27, 39, 40 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 1,957,947 to Dreyfuss.
Dreyfuss provides a theater configuration comprising a lobby 86, a seating area 40, an entrance 32/33 to the seating area, a grand corridor or “vestibule” 87 between the lobby 32/33 and entrance and a curved walkway 42 leading from the vestibule to the seating area.  Fig. 4 shows the “vestibule” having curved opposed curved walls which are capable of having a projection projected thereon and it inherently has a floor.
With respect to claims 26 and 42 the curved pathway 87 and curved walkway 42 are concentric which is considered to meet parallel as best understood.

Claims 25-27, 31-36 and 39-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 3,487,595 to Schuman.
Schumann provides a theater configuration comprised of a lobby 2, seating areas 23 with walkways 24 leading to the seating areas, entrances to the seating areas.  Any of the areas marked with a V below can be considered a vestibule as each is an area between the lobby and a respective seating area entrance having a floor and a pair of opposed curved walls forming a curved pathway.  The curved walls are considered to meet the limitation of “an image projection wall” as each curved wall is capable of having an image projected thereon or supporting display panel(s) thereon.  Curved walkways are provided behind the last rows of seats.  In the front two theaters these walkways are parallel to the curved pathways of the vestibules.

    PNG
    media_image1.png
    1454
    943
    media_image1.png
    Greyscale



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 28-30, 37, 38, 43 and 44  are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 1,437,946 to Miller
Miller provides each of the elements of the claims except for the claimed border lighting.
	The examiner takes official notice that corridor, walkway, pathway and aisle border lighting is old and well known in the building arts.  A non-limiting example is shown in U.S. Patent 4,855,882 to Boss.	
It would have been an obvious choice of design to provide the walkways and pathways and curved walls of Miller with border lighting to for decorative or aesthetics and/or for safety to provide a guide for persons in the darkness of the theater.  There would have been no unexpected or unpredictable results obtained in providing the walkways and pathways of Miller with border lighting.

Claims 28-30, 37, 38, 43 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 3,487,595 to Schuman in view of U.S. Patent 4,855,882 to Boss.
Schuman provides each of the elements of the claims as noted above except for the curved pathway including border lighting.
	Boss teaches that at the time of the effective filing date of the invention it was known to provide lighting strips on floors or wall which lies flush or slightly protrudes [abstract] for decorative purposes [col. 1, ln. 8] as well as for delineating aisles in theaters [col. ln 20].  Col. 2, ln. 46 recites the strips may follow curved paths.  Fig. 9 provides a simple channel form mounting to a wall which provides a recess for the lighting.
	It would have been obvious at the time of the effective filing date of the invention to one having ordinary skill in the art that the curved walls/pathways/aisles of Schuman could have been provided with border lighting strips as taught by Boss for decorative purposes and/or to delineating pathways/walkways in a theater.
	There would have no been no unexpected of unpredictable results obtaining in providing the light strips of Boss along the bottom of the curved image walls or in the floors of the aisles.
	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Note in particular:
U.S. Patent 2,259,646 to Liehburg.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3635

/Robert Canfield/Primary Examiner, Art Unit 3636